DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are cancelled. Claims 11-28 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over MacCleery et al. USPGPUB 2018/0090988 (hereinafter “MacCleery”), in view of SAKAMOTO et al. USPGPUB 2014/0119080 (hereinafter "SAKAMOTO").
Regarding claim 11, MacCleery teaches a method for managing an energy generation system, including a cluster of power generators connected by a connectivity network ([Abstract] "An embedded system may distribute, e.g. at the point of coupling to a main power grid, information corresponding to one or more operational parameters (e.g. phase angle, frequency, amplitude, etc.) of a power delivery device to other power delivery devices, using a deterministic communication link", wherein power delivery devices are interpreted as cluster of power generators, and communication link is interpreted as the connectivity network), each power generator including an inverter (Paragraph [0045] "FIG. 4 shows the system diagram of an exemplary time synchronized power distribution system that includes various different power electronics inverters associated with respective power sources and corresponding control instrumentation" and Paragraph [0047] "Inverters 404, 406, and 408 may be grid forming and may actively stabilize the power grid (422 and 420)... coupled to the main grid 420 (exemplified by synchronous generators 412), to deliver power from conventional sources") having a respective controller (Paragraph [0031] "Each power delivery device (204, 206, 208, and 210) may include control circuitry or control system for controlling the delivery of the power provided through the respective power delivery device to the common power bus or power grid, represented as physical power network 260"), and at least a data set available to the controller for controlling the respective power generator (Paragraph [0032] "As shown in FIG. 3, the time-locked alignment information, or more generally any useful information and/or control data, signals, values, parameters, etc. may be sourced by any of the embedded system or embedded control devices, and delivered to any one or more of the remaining embedded (control) devices");
if the data sets are aligned, the inverter remains in an aligned state (Paragraph [0046] "In the exemplary system shown in FIG. 4, various power electronics inverters 404, 406, and 408 are delivering power from solar, battery, and wind sources, respectively", which shows that the inverters are in aligned state, as they deliver power from various sources, wherein power is data set that is aligned).
MacCleery does not explicitly teach wherein: each inverter transmits through said connectivity network, to the other inverters of the cluster, information concerning said data set available to it, said information being sufficient to check whether the data sets available to each inverter are aligned; each inverter receives, through said connectivity network, information concerning the data set available to other inverters of the cluster; each inverter checks if the data sets are aligned; if the data sets are misaligned, the inverter shifts in a misaligned state and sends data through the connectivity network to re-align the data sets, and shifts back in the aligned state once the data sets are realigned.
However, SAKAMOTO teaches wherein: each inverter transmits through said connectivity network, to the other inverters of the cluster, information concerning said data set available to it (Fig.3 and Paragraph [0058] "The transmission and reception unit 305 transmits, for example, a synchronization signal (which is, in the present embodiment, referred to as a second synchronization signal for convenience). Typically, the second synchronization signal contains time information. Specifically, the time information is indicative of the time measured by the clock unit 306. The transmission and reception unit 305 inputs the time information including the measured time from the clock unit 306 as necessary, generates a second synchronization signal based on the time information, and transmits the second synchronization signal to another inverter apparatus not shown in the drawings", wherein synchronization signal contains time information, which is interpreted as a data set, and Paragraph [0057] the transmission and reception unit 305 is part of a wireless communication unit 304),
said information being sufficient to check whether the data sets available to each inverter are aligned (Paragraph [0064] "The output control unit 303 receives the time information from the clock unit 306 as necessary. The output control unit 303 generates a phase correction signal based on the time information and outputs the phase correction signal to the power conversion unit 302", and Paragraph [0065] "the inverter apparatuses 301 correct the phase of the output power 11 and the phase of the output power 21, respectively, based on the measured time from the clock unit 306. The inverter apparatuses 301 further use the synchronization signal to notify one another of the measured time from the clock unit 306. Each of the inverter apparatuses 301 corrects the measured time from the clock unit 306 in accordance with the common algorithm, using the received synchronization signal. Hence, the phase of the output power 11 and the phase of the output power 21 substantially match", wherein correcting the phase is interpreted as checking whether the data sets are aligned);
each inverter receives, through said connectivity network, information concerning the data set available to other inverters of the cluster (Paragraph [0059] "the transmission and reception unit 305 can receive a synchronization signal (which is, in the present embodiment, referred to as a first synchronization signal for convenience) transmitted by the other inverter apparatus. Typically, the first synchronization signal also contains time information", wherein synchronization signal contains time information, which is interpreted as a data set, and Paragraph [0057] the transmission and reception unit 305 is part of a wireless communication unit 304);
each inverter checks if the data sets are aligned (Paragraph [0064] "The output control unit 303 receives the time information from the clock unit 306 as necessary. The output control unit 303 generates a phase correction signal based on the time information and outputs the phase correction signal to the power conversion unit 302", and Paragraph [0065] "the inverter apparatuses 301 correct the phase of the output power 11 and the phase of the output power 21, respectively, based on the measured time from the clock unit 306. The inverter apparatuses 301 further use the synchronization signal to notify one another of the measured time from the clock unit 306. Each of the inverter apparatuses 301 corrects the measured time from the clock unit 306 in accordance with the common algorithm, using the received synchronization signal. Hence, the phase of the output power 11 and the phase of the output power 21 substantially match", wherein correcting the phase is interpreted as checking whether the data sets are aligned);
if the data sets are misaligned, the inverter shifts in a misaligned state and sends data through the connectivity network to re-align the data sets, and shifts back in the aligned state once the data sets are realigned (Paragraph [0065] "the inverter apparatuses 301 correct the phase of the output power 11 and the phase of the output power 21, respectively, based on the measured time from the clock unit 306. The inverter apparatuses 301 further use the synchronization signal to notify one another of the measured time from the clock unit 306. Each of the inverter apparatuses 301 corrects the measured time from the clock unit 306 in accordance with the common algorithm, using the received synchronization signal. Hence, the phase of the output power 11 and the phase of the output power 21 substantially match", wherein the phase of output power 11, the phase of the output power 21, and the measured time is interpreted as being in misaligned state and matching the phase is interpreted as re-aligning the data sets, and shifting back to aligned state).
MacCleery and SAKAMOTO are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to inverter systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy generation system, as taught by MacCleery, and incorporating data set alignment, as taught by SAKAMOTO.
One of ordinary skill in the art would have been motivated to improve generating the desired output power depending on various applications by synchronizing output power from inverter apparatuses, as suggested by SAKAMOTO (Paragraph [0004] “ the desired amount of output power can be achieved using an inverter system including a plurality of inverter apparatuses connected together in parallel. Here, output power from the inverter system is generated by synthesizing (superposing) output power from the plurality of inverter apparatuses. Hence, if the phases of the output power from the inverter apparatuses are synchronized and the inverter apparatuses have normalized output power characteristics, then the amount of output power from the inverter system is equal to the (unit amount of output power from the inverter apparatus)×the (total number of inverter apparatuses). Such an inverter system can be easily adapted for any of various applications simply by adjusting the total number of inverter apparatuses”).

Regarding claim 14, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 11 as outlined above.
	SAKAMOTO further teaches wherein, in the aligned state each inverter performs the following steps: sends information on the data set thereof through the connectivity network to the other inverters of the cluster (Fig. 3 and Paragraph [0058] "The transmission and reception unit 305 transmits, for example, a synchronization signal (which is, in the present embodiment, referred to as a second synchronization signal for convenience). Typically, the second synchronization signal contains time information. Specifically, the time information is indicative of the time measured by the clock unit 306. The transmission and reception unit 305 inputs the time information including the measured time from the clock unit 306 as necessary, generates a second synchronization signal based on the time information, and transmits the second synchronization signal to another inverter apparatus not shown in the drawings", wherein synchronization signal contains time information, which is interpreted as a data set, and Paragraph [0057] the transmission and reception unit 305 is part of a wireless communication unit 304);
	receives information on the data set of at least another inverter of the cluster from said connectivity network (Paragraph [0059] "the transmission and reception unit 305 can receive a synchronization signal (which is, in the present embodiment, referred to as a first synchronization signal for convenience) transmitted by the other inverter apparatus. Typically, the first synchronization signal also contains time information", wherein synchronization signal contains time information, which is interpreted as a data set, and Paragraph [0057] the transmission and reception unit 305 is part of a wireless communication unit 304);
	checks if the data set of the inverter and the data set of the other inverter are aligned (Paragraph [0064] "The output control unit 303 receives the time information from the clock unit 306 as necessary. The output control unit 303 generates a phase correction signal based on the time information and outputs the phase correction signal to the power conversion unit 302", and Paragraph [0065] "the inverter apparatuses 301 correct the phase of the output power 11 and the phase of the output power 21, respectively, based on the measured time from the clock unit 306. The inverter apparatuses 301 further use the synchronization signal to notify one another of the measured time from the clock unit 306. Each of the inverter apparatuses 301 corrects the measured time from the clock unit 306 in accordance with the common algorithm, using the received synchronization signal. Hence, the phase of the output power 11 and the phase of the output power 21 substantially match", wherein correcting the phase is interpreted as checking whether the data sets are aligned).

Regarding claim 20, MacCleery teaches an energy generation system comprising: a cluster of power generators connected by a connectivity network ([Abstract] "An embedded system may distribute, e.g. at the point of coupling to a main power grid, information corresponding to one or more operational parameters (e.g. phase angle, frequency, amplitude, etc.) of a power delivery device to other power delivery devices, using a deterministic communication link", wherein power delivery devices are interpreted as cluster of power generators, and communication link is interpreted as the connectivity network), each power generator including an inverter (Paragraph [0045] "FIG. 4 shows the system diagram of an exemplary time synchronized power distribution system that includes various different power electronics inverters associated with respective power sources and corresponding control instrumentation" and Paragraph [0047] "Inverters 404, 406, and 408 may be grid forming and may actively stabilize the power grid (422 and 420)... coupled to the main grid 420 (exemplified by synchronous generators 412), to deliver power from conventional sources") having a respective controller (Paragraph [0031] "Each power delivery device (204, 206, 208, and 210) may include control circuitry or control system for controlling the delivery of the power provided through the respective power delivery device to the common power bus or power grid, represented as physical power network 260"), and at least a data set available to the controller for controlling the respective power generator (Paragraph [0032] "As shown in FIG. 3, the time-locked alignment information, or more generally any useful information and/or control data, signals, values, parameters, etc. may be sourced by any of the embedded system or embedded control devices, and delivered to any one or more of the remaining embedded (control) devices");
if the data sets are aligned, the inverter remains in an aligned state (Paragraph [0046] "In the exemplary system shown in FIG. 4, various power electronics inverters 404, 406, and 408 are delivering power from solar, battery, and wind sources, respectively", which shows that the inverters are in aligned state, as they deliver power from various sources, wherein power is data set that is aligned).
MacCleery does not explicitly teach an wherein for each power generator the respective controller is configured such that: each inverter transmits through said connectivity network, to the other inverters of the cluster, information concerning said data set available to it, said information being sufficient to check whether the data sets available to each inverter are aligned; each inverter receives, through said connectivity network, information concerning the data set available to other inverters of the cluster; each inverter checks if the data sets are aligned; if the data sets are misaligned, the inverter shifts in a misaligned state and sends data through the connectivity network to re-align the data sets, and shifts back in the aligned state once the data sets are realigned.
However, SAKAMOTO teaches wherein for each power generator the respective controller is configured such that (Paragraph [0055] “As illustrated in FIG. 3, an inverter apparatus 301 according to a third embodiment comprises a power conversion unit 302, an output control unit 303, and a wireless communication unit 304”, wherein the inverter apparatus 301 is interpreted as the controller):
each inverter transmits through said connectivity network, to the other inverters of the cluster, information concerning said data set available to it (Fig.3 and Paragraph [0058] "The transmission and reception unit 305 transmits, for example, a synchronization signal (which is, in the present embodiment, referred to as a second synchronization signal for convenience). Typically, the second synchronization signal contains time information. Specifically, the time information is indicative of the time measured by the clock unit 306. The transmission and reception unit 305 inputs the time information including the measured time from the clock unit 306 as necessary, generates a second synchronization signal based on the time information, and transmits the second synchronization signal to another inverter apparatus not shown in the drawings", wherein synchronization signal contains time information, which is interpreted as a data set, and Paragraph [0057] the transmission and reception unit 305 is part of a wireless communication unit 304),
said information being sufficient to check whether the data sets available to each inverter are aligned (Paragraph [0064] "The output control unit 303 receives the time information from the clock unit 306 as necessary. The output control unit 303 generates a phase correction signal based on the time information and outputs the phase correction signal to the power conversion unit 302", and Paragraph [0065] "the inverter apparatuses 301 correct the phase of the output power 11 and the phase of the output power 21, respectively, based on the measured time from the clock unit 306. The inverter apparatuses 301 further use the synchronization signal to notify one another of the measured time from the clock unit 306. Each of the inverter apparatuses 301 corrects the measured time from the clock unit 306 in accordance with the common algorithm, using the received synchronization signal. Hence, the phase of the output power 11 and the phase of the output power 21 substantially match", wherein correcting the phase is interpreted as checking whether the data sets are aligned);
each inverter receives, through said connectivity network, information concerning the data set available to other inverters of the cluster (Paragraph [0059] "the transmission and reception unit 305 can receive a synchronization signal (which is, in the present embodiment, referred to as a first synchronization signal for convenience) transmitted by the other inverter apparatus. Typically, the first synchronization signal also contains time information", wherein synchronization signal contains time information, which is interpreted as a data set, and Paragraph [0057] the transmission and reception unit 305 is part of a wireless communication unit 304);
each inverter checks if the data sets are aligned (Paragraph [0064] "The output control unit 303 receives the time information from the clock unit 306 as necessary. The output control unit 303 generates a phase correction signal based on the time information and outputs the phase correction signal to the power conversion unit 302", and Paragraph [0065] "the inverter apparatuses 301 correct the phase of the output power 11 and the phase of the output power 21, respectively, based on the measured time from the clock unit 306. The inverter apparatuses 301 further use the synchronization signal to notify one another of the measured time from the clock unit 306. Each of the inverter apparatuses 301 corrects the measured time from the clock unit 306 in accordance with the common algorithm, using the received synchronization signal. Hence, the phase of the output power 11 and the phase of the output power 21 substantially match", wherein correcting the phase is interpreted as checking whether the data sets are aligned);
if the data sets are misaligned, the inverter shifts in a misaligned state and sends data through the connectivity network to re-align the data sets, and shifts back in the aligned state once the data sets are realigned (Paragraph [0065] "the inverter apparatuses 301 correct the phase of the output power 11 and the phase of the output power 21, respectively, based on the measured time from the clock unit 306. The inverter apparatuses 301 further use the synchronization signal to notify one another of the measured time from the clock unit 306. Each of the inverter apparatuses 301 corrects the measured time from the clock unit 306 in accordance with the common algorithm, using the received synchronization signal. Hence, the phase of the output power 11 and the phase of the output power 21 substantially match", wherein the phase of output power 11, the phase of the output power 21, and the measured time is interpreted as being in misaligned state and matching the phase is interpreted as re-aligning the data sets, and shifting back to aligned state).
MacCleery and SAKAMOTO are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to inverter systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy generation system, as taught by MacCleery, and incorporating data set alignment, as taught by SAKAMOTO.
One of ordinary skill in the art would have been motivated to improve generating the desired output power depending on various applications by synchronizing output power from inverter apparatuses, as suggested by SAKAMOTO (Paragraph [0004] “ the desired amount of output power can be achieved using an inverter system including a plurality of inverter apparatuses connected together in parallel. Here, output power from the inverter system is generated by synthesizing (superposing) output power from the plurality of inverter apparatuses. Hence, if the phases of the output power from the inverter apparatuses are synchronized and the inverter apparatuses have normalized output power characteristics, then the amount of output power from the inverter system is equal to the (unit amount of output power from the inverter apparatus)×the (total number of inverter apparatuses). Such an inverter system can be easily adapted for any of various applications simply by adjusting the total number of inverter apparatuses”).

Regarding claim 23, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 20 as outlined above.
SAKAMOTO further teaches wherein for each power generator the respective controller (Paragraph [0055] “As illustrated in FIG. 3, an inverter apparatus 301 according to a third embodiment comprises a power conversion unit 302, an output control unit 303, and a wireless communication unit 304”, wherein the inverter apparatus 301 is interpreted as the controller) is configured such that, in the aligned state each inverter: sends information on the data set thereof through the connectivity network to the other inverters of the cluster (Fig.3 and Paragraph [0058] "The transmission and reception unit 305 transmits, for example, a synchronization signal (which is, in the present embodiment, referred to as a second synchronization signal for convenience). Typically, the second synchronization signal contains time information. Specifically, the time information is indicative of the time measured by the clock unit 306. The transmission and reception unit 305 inputs the time information including the measured time from the clock unit 306 as necessary, generates a second synchronization signal based on the time information, and transmits the second synchronization signal to another inverter apparatus not shown in the drawings", wherein synchronization signal contains time information, which is interpreted as a data set, and Paragraph [0057] the transmission and reception unit 305 is part of a wireless communication unit 304);
receives information on the data set of at least another inverter of the cluster from said connectivity network (Paragraph [0059] "the transmission and reception unit 305 can receive a synchronization signal (which is, in the present embodiment, referred to as a first synchronization signal for convenience) transmitted by the other inverter apparatus. Typically, the first synchronization signal also contains time information", wherein synchronization signal contains time information, which is interpreted as a data set, and Paragraph [0057] the transmission and reception unit 305 is part of a wireless communication unit 304);
checks if the data set of the inverter and the data set of the other inverter are aligned (Paragraph [0064] "The output control unit 303 receives the time information from the clock unit 306 as necessary. The output control unit 303 generates a phase correction signal based on the time information and outputs the phase correction signal to the power conversion unit 302", and Paragraph [0065] "the inverter apparatuses 301 correct the phase of the output power 11 and the phase of the output power 21, respectively, based on the measured time from the clock unit 306. The inverter apparatuses 301 further use the synchronization signal to notify one another of the measured time from the clock unit 306. Each of the inverter apparatuses 301 corrects the measured time from the clock unit 306 in accordance with the common algorithm, using the received synchronization signal. Hence, the phase of the output power 11 and the phase of the output power 21 substantially match", wherein correcting the phase is interpreted as checking whether the data sets are aligned).

Claims 12-13, 15-19, 21-22, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over MacCleery et al. USPGPUB 2018/0090988 (hereinafter “MacCleery”), in view of SAKAMOTO et al. USPGPUB 2014/0119080 (hereinafter "SAKAMOTO"), further in view of KANAYAMA et al. USPGPUB 2016/0124400 (hereinafter “KANAYAMA”).
Regarding claim 12, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 11 as outlined above.
MacCleery further teaches wherein the data set includes at least one of a configuration of the energy generation system (Paragraph [0015] "In some embodiments, an embedded system—e.g. included in a power electronics power delivery device such as a power electronics inverter—may distribute, e.g. at the point of coupling to the main grid, pertinent information corresponding to one or more operational parameters of the power delivery device (e.g. the phase angle, frequency, amplitude, or other information) to all of the power delivery devices, using deterministic communication over an appropriate communication link, e.g. over Ethernet Time Sensitive Network (TSN)").
The combination does not explicitly teach a map of quasi-static data of the energy generation system.
However, KANAYAMA teaches a map of quasi-static data of the energy generation system Paragraph [0074] “FIG. 4 illustrates an example of the characteristic information. This characteristic information is information of one power electronics device… The characteristic information includes information on a plurality of items associated with the power electronics device”, which includes Paragraph [0075] ““Device identification number” is an individual identification number. This may be a manufacturer's serial number or MAC address (Media Access Control Address). It also may be a unique string that is unique within the same network (for example, a host name and an SSID of a wireless LAN)”, Paragraph [0076] ““Power conversion type” represents the characteristic of power conversion of the power electronics device. For example, there may be AC/AC for conversion of frequency or voltage between alternating-current powers, AC/DC for conversion of alternating-current power into direct-current power, or DC/DC for conversion of voltage between direct-current powers”, Paragraph [0079] ““Input/output rated value” represents rated voltage, rated current, rated power, etc. of input and output of the power electronics device”, and Paragraph [0085] ““Hash value” or “random number” are examples of values that are expected to be unique with respect to other power electronics devices. The hash value is a type of random number. When the number of digits of the hash value or the random number is sufficiently large, it is expected that the information is unique”, all of which are interpreted as the map of quasi-static data).
MacCleery, SAKAMOTO, and KANAYAMA are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to inverter systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for managing an energy generation system, as taught by MacCleery, and SAKAMOTO, and incorporating quasi-static data, as taught by KANAYAMA.
One of ordinary skill in the art would have been motivated to improve determination of the logical configuration, as suggested by KANAYAMA (Paragraph [0074] “Part of or all of the items of the characteristic information are used in determination of the logical configuration (the master-slave relationship, etc.)”, and Paragraph [0003] “Power conversion efficiency as a system can be improved by determining the master from among the plurality of power electronics devices, determining the remaining devices as slave devices (hereinafter referred to as “slaves”), and causing the master to give instructions regarding the output power to the slaves”).

Regarding claim 13, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 11 as outlined above.
The combination does not explicitly teach wherein said information includes a digest of at least a portion of the data set.
However, KANAYAMA teaches wherein said information includes a digest of at least a portion of the data set (Paragraph [0115] "It may be envisaged that each of the power electronics devices exchanges and shares the characteristic information and computes the hash value of the characteristic information for each power electronics device, and the output is distributed at the ratio of 3:2:1 in order of magnitude of hash values", wherein characteristic information are various information as shown in Fig. 4 and described in Paragraph [0074-0085], and is interpreted as the information of the data set, and Paragraph [0085] "the hash value is computed by a hash function from the other items of the characteristic information", wherein hash values are the digest of the data set).
MacCleery, SAKAMOTO, and KANAYAMA are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to inverter systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for managing an energy generation system, as taught by MacCleery, and SAKAMOTO, and incorporating digest of data set, as taught by KANAYAMA.
One of ordinary skill in the art would have been motivated to improve transmitting and receiving communication message to reduce communication traffic, as suggested by KANAYAMA (Paragraph [0158] “it is made possible to reduce the communication traffic while obtaining the same or equivalent effect, by using hash information (random number) computed on the basis of the characteristic information, or hash information (random number) computed on the basis of the characteristic information set, instead of including the data of the characteristic information or characteristic information set in the communication message).

Regarding claim 15, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 11 as outlined above.
	The combination does not explicitly teach wherein: said information includes a digest of the data set; and each inverter in the aligned state performs the following steps: calculates a first digest of the data set thereof and sends said first digest through the connectivity network to the other inverters of the cluster; receives through said connectivity network a second digest of the data set of at least another inverter of the cluster; checks if the first digest and the second are identical; if the first digest and the second digest are identical the inverter remains in the aligned state; and if the first digest and the second digest are different from one another, the inverter shifts in the misaligned state.
	However, KANAYAMA teaches wherein: said information includes a digest of the data set (Paragraph [0115] "It may be envisaged that each of the power electronics devices exchanges and shares the characteristic information and computes the hash value of the characteristic information for each power electronics device, and the output is distributed at the ratio of 3:2:1 in order of magnitude of hash values", wherein characteristic information are various information as shown in Fig. 4 and described in Paragraph [0074-0085], and is interpreted as the information of the data set, and Paragraph [0085] "the hash value is computed by a hash function from the other items of the characteristic information", wherein hash values are the digest of the data set); and
	each inverter in the aligned state performs the following steps (Paragraph [0164] "As the power electronics device 110a gets the new characteristic information y=1 from the power electronics device 110b, the computed hash information becomes Hash=1, which agrees with the hash information that has previously been received from the power electronics device 110b. Hence, the power electronics device 110a recognizes that the characteristic information set held by this device agrees with the characteristic information set held by power electronics device 110b", wherein recognizing that the character information set agrees shows that they are in aligned state):
	calculates a first digest of the data set (Paragraph [0159] "As the hash information computed on the basis of the characteristic information", wherein computed is interpreted as calculating, and hash information is digest, and characteristic information is the data set, and Paragraph [0085] “As the method for computing the hash value, algorithms such as MD5 and SHA256 are widely used, and whichever algorithm may be used”) thereof and sends said first digest through the connectivity network to the other inverters of the cluster (Paragraph [0162] "The power electronics device 110b computes the hash information on the basis of the updated characteristic information “y” and the characteristic information “x” and “z” of the power electronics devices 110a and 110c held by this device (the computed hash information is changed from the hash information before the characteristic information “y” was updated). The power electronics device 110b transmits an update notification message including the new hash information Hash (here, the value of the Hash is given as 1) to the other devices 110a and 110c and then enters the critical section. It is assumed that the yet-to-be-updated hash information is given as 0", wherein yet-to-be-updated hash information is interpreted as the first digest of the data set, and Paragraph [0087] "The communicator 304 performs transmission and reception via a communication network with the other power electronics devices", wherein communication network is connectivity network, and Paragraph [0063] "the power electronics devices 110a to 110d may be an inverter, a converter, or a transformer");
receives through said connectivity network (Paragraph [0087] "The communicator 304 performs transmission and reception via a communication network with the other power electronics devices", wherein communication network is connectivity network) a second digest of the data set of at least another inverter of the cluster (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other", wherein receiving new information is interpreted as the second digest, since there already is hash information held by the device 110a);
	checks if the first digest and the second are identical (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other", wherein Hash=0 is the first digest and Hash=1 is the second digest);
	if the first digest and the second digest are identical the inverter remains in the aligned state (Paragraph [0165] "When the hash information is brought into consistency, it is recognized that the characteristic information sets respectively held by all of the power electronics device agree with each other (at least the values of the items used in the generation of the configuration information agree with each other), and the critical section is canceled", wherein consistency and characteristic information agree with each other is interpreted as being in the aligned state, Paragraph [0160] “it is made possible to achieve convergence (consistency) of the hash information by using the aforementioned first method (direct update method) or the second method (indirect update method) and exchanging the characteristic information of the real data with the recognition of inconsistency of the hash information being the trigger” and Paragraphs [0162-0167] explains the process of bringing electronics devices into consistency with each other, and Paragraph [0198] "If the hash information of all of the power electronics devices is the same, then it is determined whether or not it is currently in the critical section (S2106), and if it is not currently in the critical section, it goes back to the step S2101"); and
	if the first digest and the second digest are different from one another, the inverter shifts in the misaligned state (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other", wherein inconsistency is interpreted as being in the misaligned state).
	MacCleery, SAKAMOTO, and KANAYAMA are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to inverter systems.
	Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for managing an energy generation system, as taught by MacCleery, and SAKAMOTO, and incorporating digest of data set, as taught by KANAYAMA.
One of ordinary skill in the art would have been motivated to improve transmitting and receiving communication message to reduce communication traffic, as suggested by KANAYAMA (Paragraph [0158] “it is made possible to reduce the communication traffic while obtaining the same or equivalent effect, by using hash information (random number) computed on the basis of the characteristic information, or hash information (random number) computed on the basis of the characteristic information set, instead of including the data of the characteristic information or characteristic information set in the communication message).

	Regarding claim 16, MacCleery, SAKAMOTO, and KANAYAMA teaches all of the features with respect to claim 15 as outlined above.
	KANAYAMA further teaches wherein each inverter in the misaligned state (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other", wherein inconsistency is interpreted as being in the misaligned state) performs the following steps:
	(a) shares with the other inverters of the cluster the first data set and the digest thereof (Paragraph [0162] "The power electronics device 110b transmits an update notification message including the new hash information Hash (here, the value of the Hash is given as 1) to the other devices 110a and 110c and then enters the critical section", wherein transmitting is sharing to other power electronics devices and Paragraph [0115] "It may be envisaged that each of the power electronics devices exchanges and shares the characteristic information and computes the hash value of the characteristic information for each power electronics device, and the output is distributed at the ratio of 3:2:1 in order of magnitude of hash values", wherein characteristic information are various information as shown in Fig. 4 and described in Paragraph [0074-0085], and is interpreted as the information of the data set, and Paragraph [0085] "the hash value is computed by a hash function from the other items of the characteristic information", wherein hash values are the digest of the data set), the first data set having a time stamp (Paragraph [0127] "The variables “x,” “y,” and “z” represent the characteristic information of the power electronics devices 110a, 110b, and 110c, respectively, and “t” is a time stamp at the time when the characteristic information was updated. The time stamp is the time at which the last characteristic information was updated, and, for example, the time stamp “t” of the characteristic information “x” of the power electronics device 110a is the time at which the power electronics device 110a last updated the characteristic information “x.”");
	(b) when a second data set with a time stamp is received by the inverter in the misaligned state, the inverter checks which of the first data set and second data set has the most recent time stamp and elects said data set with the most recent time stamp as the data set of the inverter (Paragraph [0154] "the power electronics devices 110b and 110c compare a time stamp added to the characteristic information “x” in the mutually exchanged characteristic information set, and adopt the newer characteristic information “x.” Specifically, if the time stamp of the characteristic information “x” of the power electronics device 110a held by this device is newer than or the same as the time stamp of the characteristic information “x” obtained from the power electronics device 110c, then the power electronics device 110b discards the characteristic information “x” obtained from the power electronics device 110c, and continues to use the characteristic information “x” held by this device. On the other hand, the time stamp of the characteristic information “x” of the power electronics device 110a held by this device is older than the time stamp of the characteristic information “x” obtained from the power electronics device 110c, then the power electronics device 110b updates the characteristic information “x” held by this device by the characteristic information “x” obtained from the power electronics device 110c", wherein first data set is the initial characteristic information “x” held by the corresponding power electronics device, and second data set is the newer data set that is used to update/replace the characteristic information “x” to its corresponding power electronics device, as explained in Paragraph [0154] above) ; and
	repeats steps (a) and (b) until the first data set and the second data set are identical to one another (Paragraph [0164] "The power electronics device 110a updates the characteristic information of the power electronics device 110b held by this device by the received characteristic information y=1, and performs the re-computation of the hash information on the basis of the updated characteristic information of the power electronics device 110b, the characteristic information of this device 110a, and the characteristic information of the power electronics device 110c. As the power electronics device 110a gets the new characteristic information y=1 from the power electronics device 110b, the computed hash information becomes Hash=1, which agrees with the hash information that has previously been received from the power electronics device 110b", wherein re-computation of the hash information is interpreted as repeating steps (a) and (b), and wherein Paragraph [0159] "hash information is computed on the basis of the characteristic information", wherein characteristic information involves time stamp as described in Paragraph [0154]).
	
	Regarding claim 17, MacCleery, SAKAMOTO, and KANAYAMA teaches all of the features with respect to claim 15 as outlined above.
	KANAYAMA further teaches wherein each inverter in the misaligned state performs the following steps:
	shares with the other inverters of the cluster a first sub-set of said first data set (Paragraph [0115] "It may be envisaged that each of the power electronics devices exchanges and shares the characteristic information and computes the hash value of the characteristic information for each power electronics device, and the output is distributed at the ratio of 3:2:1 in order of magnitude of hash values", wherein characteristic information are various information as shown in Fig. 4 and described in Paragraph [0074-0085], and wherein each different characteristic information is interpreted as the sub-set of said first data set, and Paragraph [0085] "the hash value is computed by a hash function from the other items of the characteristic information", wherein hash values are the digest of the data set);
	receives sub-sets of the data sets of the other inverters of the cluster (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b") and re-aggregates a full data set by combining the sub-sets (Paragraph [0159] "For example, if there exist the power electronics device 110a, 110b, and 110c and it is assumed that hash values of the characteristic information “x”, “y,” and “z” are Ha, Hb, and Hc, respectively, then the hash information may be the sum of these hash values, Ha+Hb+Hc. Alternatively, a set (list) of these hash values, i.e., “Ha, Hb, Hc” may be the hash information. Alternatively, it may be a combination of these hash values, “HaHbHc.”  Alternatively, an output value (hash value) of the hash function wherein the characteristic information “x”, “y,” and “z” are the input parameters may be the hash information", wherein the summed or combined hash information, from individual characteristic information from power electronics device, is interpreted as re-aggregating full data set by combining the sub-sets);
	shifts to the aligned state when the re-aggregated data set is stabilized (Paragraph [0165] When the hash information is brought into consistency, it is recognized that the characteristic information sets respectively held by all of the power electronics device agree with each other (at least the values of the items used in the generation of the configuration information agree with each other), and the critical section is canceled", wherein consistency is interpreted as stabilized and in aligned state).

	Regarding claim 18, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 11 as outlined above.
	The combination does not explicitly teach further comprising preliminary steps of: loading a configuration of the system in one of said inverters; and propagating the configuration from said one of said inverters to the other inverters of the system through the connectivity network.
	However, KANAYAMA teaches further comprising preliminary steps of: loading a configuration of the system in one of said inverters (Paragraph [0161] "there exist the power electronics devices 110a, 110b, and 110c as the currently operating power electronics devices, and the hash information is defined as the sum of the hash values of the characteristic information “x”, “y,” and “z” of the power electronics devices 110a, 110b, and 110c", wherein characteristic information is interpreted as configuration of the system); and
	propagating the configuration from said one of said inverters to the other inverters (Paragraph [0119] "the power electronics device of this embodiment exchanges the characteristic information (and the later-described hash information as required) with the other power electronics devices, and performs computation of the configuration information (generation of the logical configuration)") of the system through the connectivity network (Paragraph [0087] "The communicator 304 performs transmission and reception via a communication network with the other power electronics devices", wherein communication network is connectivity network).
	MacCleery, SAKAMOTO, and KANAYAMA are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to inverter systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for managing an energy generation system, as taught by MacCleery, and SAKAMOTO, and incorporating configuration of the system, as taught by KANAYAMA.
One of ordinary skill in the art would have been motivated to improve determining if power electronics devices are consistent with each other, as suggested by KANAYAMA (Paragraph [0163] “The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other”).

	Regarding claim 19, MacCleery, SAKAMOTO, and KANAYAMA teaches all of the features with respect to claim 18 as outlined above.
	KANAYAMA further teaches the inverter receiving the configuration validates the configuration (Paragraph [0165] "When the hash information is brought into consistency, it is recognized that the characteristic information sets respectively held by all of the power electronics device agree with each other (at least the values of the items used in the generation of the configuration information agree with each other", wherein agree with each other is interpreted as validating the configuration).

Regarding claim 21, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 20 as outlined above.
MacCleery further teaches wherein the data set includes at least one of a configuration of the energy generation system (Paragraph [0015] "In some embodiments, an embedded system—e.g. included in a power electronics power delivery device such as a power electronics inverter—may distribute, e.g. at the point of coupling to the main grid, pertinent information corresponding to one or more operational parameters of the power delivery device (e.g. the phase angle, frequency, amplitude, or other information) to all of the power delivery devices, using deterministic communication over an appropriate communication link, e.g. over Ethernet Time Sensitive Network (TSN)").
The combination does not explicitly teach a map of quasi-static data of the energy generation system.
However, KANAYAMA teaches a map of quasi-static data of the energy generation system Paragraph [0074] “FIG. 4 illustrates an example of the characteristic information. This characteristic information is information of one power electronics device… The characteristic information includes information on a plurality of items associated with the power electronics device”, which includes Paragraph [0075] ““Device identification number” is an individual identification number. This may be a manufacturer's serial number or MAC address (Media Access Control Address). It also may be a unique string that is unique within the same network (for example, a host name and an SSID of a wireless LAN)”, Paragraph [0076] ““Power conversion type” represents the characteristic of power conversion of the power electronics device. For example, there may be AC/AC for conversion of frequency or voltage between alternating-current powers, AC/DC for conversion of alternating-current power into direct-current power, or DC/DC for conversion of voltage between direct-current powers”, Paragraph [0079] ““Input/output rated value” represents rated voltage, rated current, rated power, etc. of input and output of the power electronics device”, and Paragraph [0085] ““Hash value” or “random number” are examples of values that are expected to be unique with respect to other power electronics devices. The hash value is a type of random number. When the number of digits of the hash value or the random number is sufficiently large, it is expected that the information is unique”, all of which are interpreted as the map of quasi-static data).
MacCleery, SAKAMOTO, and KANAYAMA are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to inverter systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for managing an energy generation system, as taught by MacCleery, and SAKAMOTO, and incorporating quasi-static data, as taught by KANAYAMA.
One of ordinary skill in the art would have been motivated to improve determination of the logical configuration, as suggested by KANAYAMA (Paragraph [0074] “Part of or all of the items of the characteristic information are used in determination of the logical configuration (the master-slave relationship, etc.)”, and Paragraph [0003] “Power conversion efficiency as a system can be improved by determining the master from among the plurality of power electronics devices, determining the remaining devices as slave devices (hereinafter referred to as “slaves”), and causing the master to give instructions regarding the output power to the slaves”).

Regarding claim 22, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 20 as outlined above.
	The combination does not explicitly teach wherein said information includes a digest of at least a portion of the data set.
However, KANAYAMA teaches wherein said information includes a digest of at least a portion of the data set (Paragraph [0115] "It may be envisaged that each of the power electronics devices exchanges and shares the characteristic information and computes the hash value of the characteristic information for each power electronics device, and the output is distributed at the ratio of 3:2:1 in order of magnitude of hash values", wherein characteristic information are various information as shown in Fig. 4 and described in Paragraph [0074-0085], and is interpreted as the information of the data set, and Paragraph [0085] "the hash value is computed by a hash function from the other items of the characteristic information", wherein hash values are the digest of the data set).
MacCleery, SAKAMOTO, and KANAYAMA are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to inverter systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for managing an energy generation system, as taught by MacCleery, and SAKAMOTO and incorporating digest of data set, as taught by KANAYAMA.
One of ordinary skill in the art would have been motivated to improve transmitting and receiving communication message to reduce communication traffic, as suggested by KANAYAMA (Paragraph [0158] “it is made possible to reduce the communication traffic while obtaining the same or equivalent effect, by using hash information (random number) computed on the basis of the characteristic information, or hash information (random number) computed on the basis of the characteristic information set, instead of including the data of the characteristic information or characteristic information set in the communication message).

	Regarding claim 24, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 20 as outlined above.
	The combination does not explicitly teach wherein: said information includes a digest of the data set; and for each power generator the respective controller is configured such that each inverter in the aligned state: calculates a first digest of the data set thereof and sends said first digest through the connectivity network to the other inverters of the cluster; receives through said connectivity network a second digest of the data set of at least another inverter of the cluster; checks if the first digest and the second are identical; if the first digest and the second digest are identical the inverter remains in the aligned state; and if the first digest and the second digest are different from one another, the inverter shifts in the misaligned state.
	However, KANAYAMA teaches wherein: said information includes a digest of the data set (Paragraph [0115] "It may be envisaged that each of the power electronics devices exchanges and shares the characteristic information and computes the hash value of the characteristic information for each power electronics device, and the output is distributed at the ratio of 3:2:1 in order of magnitude of hash values", wherein characteristic information are various information as shown in Fig. 4 and described in Paragraph [0074-0085], and is interpreted as the information of the data set, and Paragraph [0085] "the hash value is computed by a hash function from the other items of the characteristic information", wherein hash values are the digest of the data set); and
	for each power generator the respective controller ([Abstract] “a control device in a power electronics device includes a controller, a configuration determiner and a manager) is configured such that each inverter in the aligned state (Paragraph [0164] "As the power electronics device 110a gets the new characteristic information y=1 from the power electronics device 110b, the computed hash information becomes Hash=1, which agrees with the hash information that has previously been received from the power electronics device 110b. Hence, the power electronics device 110a recognizes that the characteristic information set held by this device agrees with the characteristic information set held by power electronics device 110b", wherein recognizing that the character information set agrees shows that they are in aligned state):
	calculates a first digest of the data set (Paragraph [0159] "As the hash information computed on the basis of the characteristic information", wherein computed is interpreted as calculating, and hash information is digest, and characteristic information is the data set, and Paragraph [0085] “As the method for computing the hash value, algorithms such as MD5 and SHA256 are widely used, and whichever algorithm may be used”) thereof and sends said first digest through the connectivity network to the other inverters of the cluster (Paragraph [0162] "The power electronics device 110b computes the hash information on the basis of the updated characteristic information “y” and the characteristic information “x” and “z” of the power electronics devices 110a and 110c held by this device (the computed hash information is changed from the hash information before the characteristic information “y” was updated). The power electronics device 110b transmits an update notification message including the new hash information Hash (here, the value of the Hash is given as 1) to the other devices 110a and 110c and then enters the critical section. It is assumed that the yet-to-be-updated hash information is given as 0", wherein yet-to-be-updated hash information is interpreted as the first digest of the data set, and Paragraph [0087] "The communicator 304 performs transmission and reception via a communication network with the other power electronics devices", wherein communication network is connectivity network, and Paragraph [0063] "the power electronics devices 110a to 110d may be an inverter, a converter, or a transformer");
	receives through said connectivity network (Paragraph [0087] "The communicator 304 performs transmission and reception via a communication network with the other power electronics devices", wherein communication network is connectivity network) a second digest of the data set of at least another inverter of the cluster (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other", wherein receiving new information is interpreted as the second digest, since there already is hash information held by the device 110a);
	checks if the first digest and the second are identical (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other", wherein Hash=0 is the first digest and Hash=1 is the second digest);
if the first digest and the second digest are identical the inverter remains in the aligned state (Paragraph [0165] "When the hash information is brought into consistency, it is recognized that the characteristic information sets respectively held by all of the power electronics device agree with each other (at least the values of the items used in the generation of the configuration information agree with each other), and the critical section is canceled", wherein consistency and characteristic information agree with each other is interpreted as being in the aligned state, Paragraph [0160] “it is made possible to achieve convergence (consistency) of the hash information by using the aforementioned first method (direct update method) or the second method (indirect update method) and exchanging the characteristic information of the real data with the recognition of inconsistency of the hash information being the trigger” and Paragraphs [0162-0167] explains the process of bringing electronics devices into consistency with each other, and Paragraph [0198] "If the hash information of all of the power electronics devices is the same, then it is determined whether or not it is currently in the critical section (S2106), and if it is not currently in the critical section, it goes back to the step S2101"); and
	if the first digest and the second digest are different from one another, the inverter shifts in the misaligned state (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other", wherein inconsistency is interpreted as being in the misaligned state).
MacCleery, SAKAMOTO, and KANAYAMA are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to inverter systems.
	Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for managing an energy generation system, as taught by MacCleery, and SAKAMOTO, and incorporating digest of data set, as taught by KANAYAMA.
One of ordinary skill in the art would have been motivated to improve transmitting and receiving communication message to reduce communication traffic, as suggested by KANAYAMA (Paragraph [0158] “it is made possible to reduce the communication traffic while obtaining the same or equivalent effect, by using hash information (random number) computed on the basis of the characteristic information, or hash information (random number) computed on the basis of the characteristic information set, instead of including the data of the characteristic information or characteristic information set in the communication message).

	Regarding claim 25, MacCleery, SAKAMOTO, and KANAYAMA teaches all of the features with respect to claim 24 as outlined above.
	wherein for each power generator the respective controller ([Abstract] “a control device in a power electronics device includes a controller, a configuration determiner and a manager) is configured such that each inverter in the misaligned state (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other", wherein inconsistency is interpreted as being in the misaligned state):
	(a) shares with the other inverters of the cluster the first data set and the digest thereof (Paragraph [0162] "The power electronics device 110b transmits an update notification message including the new hash information Hash (here, the value of the Hash is given as 1) to the other devices 110a and 110c and then enters the critical section", wherein transmitting is sharing to other power electronics devices and (Paragraph [0115] "It may be envisaged that each of the power electronics devices exchanges and shares the characteristic information and computes the hash value of the characteristic information for each power electronics device, and the output is distributed at the ratio of 3:2:1 in order of magnitude of hash values", wherein characteristic information are various information as shown in Fig. 4 and described in Paragraph [0074-0085], and is interpreted as the information of the data set, and Paragraph [0085] "the hash value is computed by a hash function from the other items of the characteristic information", wherein hash values are the digest of the data set), the first data set having a time stamp (Paragraph [0127] "The variables “x,” “y,” and “z” represent the characteristic information of the power electronics devices 110a, 110b, and 110c, respectively, and “t” is a time stamp at the time when the characteristic information was updated. The time stamp is the time at which the last characteristic information was updated, and, for example, the time stamp “t” of the characteristic information “x” of the power electronics device 110a is the time at which the power electronics device 110a last updated the characteristic information “x.”");
	(b) when a second data set with a time stamp is received by the inverter in the misaligned state, the inverter checks which of the first data set and second data set has the most recent time stamp and elects said data set with the most recent time stamp as the data set of the inverter (Paragraph [0154] "the power electronics devices 110b and 110c compare a time stamp added to the characteristic information “x” in the mutually exchanged characteristic information set, and adopt the newer characteristic information “x.” Specifically, if the time stamp of the characteristic information “x” of the power electronics device 110a held by this device is newer than or the same as the time stamp of the characteristic information “x” obtained from the power electronics device 110c, then the power electronics device 110b discards the characteristic information “x” obtained from the power electronics device 110c, and continues to use the characteristic information “x” held by this device. On the other hand, the time stamp of the characteristic information “x” of the power electronics device 110a held by this device is older than the time stamp of the characteristic information “x” obtained from the power electronics device 110c, then the power electronics device 110b updates the characteristic information “x” held by this device by the characteristic information “x” obtained from the power electronics device 110c", wherein first data set is the initial characteristic information “x” held by the corresponding power electronics device, and second data set is the newer data set that is used to update/replace the characteristic information “x” to its corresponding power electronics device, as explained in Paragraph [0154] above); and
	repeats steps (a) and (b) until the first data set and the second data set are identical to one another (Paragraph [0164] "The power electronics device 110a updates the characteristic information of the power electronics device 110b held by this device by the received characteristic information y=1, and performs the re-computation of the hash information on the basis of the updated characteristic information of the power electronics device 110b, the characteristic information of this device 110a, and the characteristic information of the power electronics device 110c. As the power electronics device 110a gets the new characteristic information y=1 from the power electronics device 110b, the computed hash information becomes Hash=1, which agrees with the hash information that has previously been received from the power electronics device 110b", wherein re-computation of the hash information is interpreted as repeating steps (a) and (b), and wherein Paragraph [0159] "hash information is computed on the basis of the characteristic information", wherein characteristic information involves time stamp as described in Paragraph [0154]).
	
	Regarding claim 26, MacCleery, SAKAMOTO, and KANAYAMA teaches all of the features with respect to claim 24 as outlined above.
	KANAYAMA further teaches wherein for each power generator the respective controller ([Abstract] “a control device in a power electronics device includes a controller, a configuration determiner and a manager)  is configured such that each inverter in the misaligned state:
	shares with the other inverters of the cluster a first sub-set of said first data set (Paragraph [0115] "It may be envisaged that each of the power electronics devices exchanges and shares the characteristic information and computes the hash value of the characteristic information for each power electronics device, and the output is distributed at the ratio of 3:2:1 in order of magnitude of hash values", wherein characteristic information are various information as shown in Fig. 4 and described in Paragraph [0074-0085], and wherein each different characteristic information is interpreted as the sub-set of said first data set, and Paragraph [0085] "the hash value is computed by a hash function from the other items of the characteristic information", wherein hash values are the digest of the data set);
	receives sub-sets of the data sets of the other inverters of the cluster (Paragraph [0163] "The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b") and re-aggregates a full data set by combining the sub-sets (Paragraph [0159] "For example, if there exist the power electronics device 110a, 110b, and 110c and it is assumed that hash values of the characteristic information “x”, “y,” and “z” are Ha, Hb, and Hc, respectively, then the hash information may be the sum of these hash values, Ha+Hb+Hc. Alternatively, a set (list) of these hash values, i.e., “Ha, Hb, Hc” may be the hash information. Alternatively, it may be a combination of these hash values, “HaHbHc.”", wherein the summed or combined hash information, from individual characteristic information from power electronics device, is interpreted as re-aggregating full data set by combining the sub-sets);
	shifts to the aligned state when the re-aggregated data set is stabilized (Paragraph [0165] When the hash information is brought into consistency, it is recognized that the characteristic information sets respectively held by all of the power electronics device agree with each other (at least the values of the items used in the generation of the configuration information agree with each other), and the critical section is canceled", wherein consistency is interpreted as stabilized and in aligned state).

	Regarding claim 27, MacCleery, and SAKAMOTO teaches all of the features with respect to claim 11 as outlined above.
	The combination does not explicitly teach wherein at least one controller is configured to: load a configuration of the system in an associated one of said inverters; and propagate the configuration from said one of said inverters to the other inverters of the system through the connectivity network.
	However, KANAYAMA teaches wherein at least one controller ([Abstract] “a control device in a power electronics device includes a controller, a configuration determiner and a manager) is configured to: load a configuration of the system in an associated one of said inverters (Paragraph [0161] "there exist the power electronics devices 110a, 110b, and 110c as the currently operating power electronics devices, and the hash information is defined as the sum of the hash values of the characteristic information “x”, “y,” and “z” of the power electronics devices 110a, 110b, and 110c", wherein characteristic information is interpreted as configuration of the system); and
	propagate the configuration from said one of said inverters to the other inverters (Paragraph [0119] "the power electronics device of this embodiment exchanges the characteristic information (and the later-described hash information as required) with the other power electronics devices, and performs computation of the configuration information (generation of the logical configuration)") of the system through the connectivity network (Paragraph [0087] "The communicator 304 performs transmission and reception via a communication network with the other power electronics devices", wherein communication network is connectivity network).
	MacCleery, SAKAMOTO, and KANAYAMA are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to inverter systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method for managing an energy generation system, as taught by MacCleery, and SAKAMOTO and incorporating configuration of the system, as taught by KANAYAMA.
One of ordinary skill in the art would have been motivated to improve determining if power electronics devices are consistent with each other, as suggested by KANAYAMA (Paragraph [0163] “The power electronics device 110a receives the new hash information Hash=1 from the power electronics device 110b, compares it with the hash information Hash=0 held by this device, and determines that they are inconsistent with each other”).

	Regarding claim 28, MacCleery, SAKAMOTO, and KANAYAMA teaches all of the features with respect to claim 27 as outlined above.
	KANAYAMA further teaches wherein the controller associated with the inverter ([Abstract] “a control device in a power electronics device includes a controller, a configuration determiner and a manager) receiving the configuration is configured to validate the configuration (Paragraph [0165] "When the hash information is brought into consistency, it is recognized that the characteristic information sets respectively held by all of the power electronics device agree with each other (at least the values of the items used in the generation of the configuration information agree with each other", wherein agree with each other is interpreted as validating the configuration).

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Aitzetmueller et al. [USP 9906040] teaches a plurality of inverters connected in series and a network monitoring unit it is provided that the network monitoring unit superimposes a synchronization pulse to the network voltage applied to the electrical load, which synchronization pulse can be detected by the inverters for temporal synchronization.
Luo et al. [USPGPUB 2005/0073783] teaches a power redundant power system and a method for controlling the power system are presented, wherein the power system is composed of at least one inverter for supplying AC power to a load through a bus, a phase lock system to synchronize all output voltages of the inverters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119 

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119